DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1-10 and 12-15 is/are allowed.
Regarding claim 1, the prior art of record (Yastrebenetsky et al., US-20170019394-A1 (hereinafter “Yastrebenetsky ‘394”) in view of Brown et al., US-20130051755-A1 (hereinafter “Brown ‘755”)) does not disclose “creating an audio recording using a sound sensing device of the media playback appliance … the audio recording contains audio associated with a media content item played by a device associated with a second account … identifying, by the server, credentials associated with the second account based on the identification of the media content item” in the recited context.  Rather, Yastrebenetsky ‘394 teaches that a host media player (media playback device) has been operated with a host media account (first account) until a request for entering a guest mode is sent by a guest device (second account), where a server provides an authenticated guest credential (associated with the second account) and a guest media item (media content item) to a host media player (media playback appliance) under a guest media account (guest mode). However, the guest credential is identified based on the tokens of devices rather than media items. To this, Brown ‘755 adds that 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 15, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-10 and 12-14 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494